USCA4 Appeal: 22-6295      Doc: 9         Filed: 08/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6295


        CHARLES ALONZO TUNSTALL,

                             Petitioner - Appellant,

                      v.

        WARDEN MARY LOCKLEAR,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:21-hc-02240-BO)


        Submitted: August 10, 2022                                        Decided: August 17, 2022


        Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Charles Alonzo Tunstall, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6295         Doc: 9      Filed: 08/17/2022     Pg: 2 of 2




        PER CURIAM:

               Charles Alonzo Tunstall seeks to appeal the district court’s order dismissing his 28

        U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

        appealable unless a circuit justice or judge issues a certificate of appealability. See 28

        U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

        showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

        the district court denies relief on procedural grounds, the prisoner must demonstrate both

        that the dispositive procedural ruling is debatable and that the petition states a debatable

        claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41

        (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Tunstall has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2